Exhibit 10.11

EXECUTION COPY

SYSTEM INTELLECTUAL PROPERTY RIGHTS AMENDMENT AND AGREEMENT

This System Intellectual Property Rights Amendment and Agreement (“AGREEMENT”)
is entered into by Motorola, Inc., a Delaware corporation with its principal
offices located at 1303 East Algonquin Road, Schaumburg, Illinois 60196
(“MOTOROLA”), and Iridium Satellite LLC, a Delaware limited liability company
with principal offices located at 1750 Tysons Boulevard, Suite 1400, McLean,
Virginia 22102 (“IRIDIUM”).

BACKGROUND

WHEREAS, MOTOROLA and IRIDIUM entered into the Intellectual Property Rights
Agreement dated as of December 11, 2000 (the “FIRST GENERATION IPR AGREEMENT”),
whereby MOTOROLA granted IRIDIUM a license to certain intellectual property
owned or controlled by MOTOROLA for use in connection with IRIDIUM’s operation
of the FIRST GENERATION IRIDIUM SYSTEM (as defined below);

WHEREAS, contemporaneously herewith MOTOROLA and IRIDIUM are entering into a
Settlement Agreement (the “SETTLEMENT AGREEMENT”), in settlement of certain
disputes between the parties;

WHEREAS, Section 2.8 of the FIRST GENERATION IPR AGREEMENT, provides that upon
written request from IRIDIUM, MOTOROLA will grant licenses to IRIDIUM under
certain MOTOROLA intellectual property for a second generation of IRIDIUM’s
satellite system “under commercially reasonable terms and conditions including a
reasonable royalty payment;”

WHEREAS, IRIDIUM desires, and MOTOROLA is willing to provide, a license to use
certain of MOTOROLA’s intellectual property for the second generation of
IRIDIUM’s satellite system, including pursuant to the license contemplated by
Section 2.8 of the FIRST GENERATION IPR AGREEMENT; and

WHEREAS, for the reasons stated above and as contemplated by the SETTLEMENT
AGREEMENT, MOTOROLA and IRIDIUM now desire to enter into this AGREEMENT.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the SETTLEMENT AGREEMENT and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

 

1. DEFINITIONS. Capitalized terms used in this AGREEMENT have the meanings set
forth in the Background section of this AGREEMENT, or as defined elsewhere in
this AGREEMENT, including in this Section 1, or, when expressly provided, as
defined in the FIRST GENERATION IPR AGREEMENT.

 

  1.1.

“AFFILIATE” means, with respect to any party, a legal entity that, directly or
indirectly, is controlled by, controls, or is under common control with such
party (but only so long as such control exists). As used in the preceding
sentence, “control” shall mean and include (i) the ownership of 50% or more of
the voting securities or other voting interests of any legal entity; or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 

(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any legal entity, whether through
the ownership of voting securities, by contract or otherwise; and “controlled
by” and “under common control with” shall have correlative meanings.

 

  1.2. “FIRST GENERATION IRIDIUM SYSTEM” means the “Iridium System,” as defined
in Section 1.8 of the FIRST GENERATION IPR IRIDIUM AGREEMENT.

 

  1.3. “GATEWAY(S)” means the ground-based facilities that embody and use the
GATEWAY INTERFACE SPECIFICATION, supporting the subscriber billing/information
functions and call processing operations and the connection of the IRIDIUM
SYSTEMS subscriber communications through the public switched telephone network
(PSTN).

 

  1.4. “GATEWAY INTERFACE SPECIFICATION” means the functional specification that
defines the radio frequency interface, logical and physical protocols, and
functionality necessary for GATEWAY inter-operability with the SPACE SEGMENT and
SYSTEM CONTROL SEGMENT.

 

  1.5. “GATEWAY SEGMENT” means that part of the IRIDIUM SYSTEMS consisting
solely of the GATEWAYS.

 

  1.6. “INITIAL PAYMENT” shall have the meaning set forth in the SETTLEMENT
AGREEMENT.

 

  1.7. “INTELLECTUAL PROPERTY CLAIM” shall have the meaning set forth in the
SUPPLEMENTAL SETA.

 

  1.8. “INTELLECTUAL PROPERTY RIGHTS” means copyrights, patents (other than
design patents), database rights, and trade secret rights, including any
registrations and applications with respect to any of the foregoing.
INTELLECTUAL PROPERTY RIGHTS does not include rights in design patents,
trademarks, trade dress or registerable industrial designs and like rights
involving trade identity.

 

  1.9. “INTERFACE SPECIFICATIONS” means, individually and collectively, the
interface specifications set forth in Annex A to Exhibit C of this AGREEMENT.

 

  1.10. “IRIDIUM SERVICE(S)” means any services provided by or over the FIRST
GENERATION IRIDIUM SYSTEM or the NEXT SYSTEM (as the context indicates) using
the applicable SPACE SEGMENT; provided, however, that IRIDIUM SERVICE(S) does
not include and shall in no event be interpreted to include (i) any services
relating to the manufacturing or production of any SUBSCRIBER EQUIPMENT;
(ii) any services provided by any TERRESTRIAL WIRELESS SYSTEM(S); or (iii) any
services that are introduced by IRIDIUM after the date hereof that do not use
the applicable SPACE SEGMENT of the IRIDIUM SYSTEMS, other than for providing
backup or redundancy for services that otherwise use the applicable SPACE
SEGMENT of the IRIDIUM SYSTEMS.

 

  1.11. “IRIDIUM SYSTEMS” means, collectively, the FIRST GENERATION IRIDIUM
SYSTEM and the NEXT SYSTEM. IRIDIUM SYSTEMS does not include and shall in no
event be interpreted to include (A) any SUBSCRIBER EQUIPMENT; (B) a THIRD
GENERATION IRIDIUM SYSTEM or any other satellite system; or (C) any TERRESTRIAL
WIRELESS SYSTEM(S) or any SUBSCRIBER EQUIPMENT or other equipment for use in
connection with any TERRESTRIAL WIRELESS SYSTEM.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2



--------------------------------------------------------------------------------

  1.12. “IRIDIUM TECHNICAL INFORMATION” means (i) all information and material,
including confidential and trade secret information (in whatever form) and
computer software (in object code form and in source code form) that was used by
MOTOROLA or any of its SUBSIDIARIES as of the date of the FIRST GENERATION IPR
AGREEMENT to OPERATE AND MAINTAIN the FIRST GENERATION IRIDIUM SYSTEM and that
is necessary or useful to allow IRIDIUM to OPERATE AND MAINTAIN the FIRST
GENERATION IRIDIUM SYSTEM, including the information and materials identified in
Exhibit A, (ii) the INTERFACE SPECIFICATIONS, and (iii) any other FIRST
GENERATION IRIDIUM SYSTEM related material provided by MOTOROLA to IRIDIUM and
embodying any of the MOTOROLA SYSTEM IP RIGHTS.

 

  1.13. “MOBILITY” means Motorola Mobility Holdings, Inc., a Delaware
corporation, having a principal place of business at 600 North U.S. Highway 45,
Libertyville, Illinois, 60048 and Motorola Mobility, Inc., a Delaware
corporation, also having a principal place of business at 600 North U.S. Highway
45, Libertyville, Illinois, 60048.

 

  1.14. “MOTOROLA SYSTEM IP RIGHTS” means those INTELLECTUAL PROPERTY RIGHTS
that were owned by MOTOROLA or any of its SUBSIDIARIES as of the date of the
FIRST GENERATION IPR AGREEMENT, but limited to those that MOTOROLA or any of its
SUBSIDIARIES continue to own as of the date of this AGREEMENT, that (i) were
embodied in the FIRST GENERATION IRIDIUM SYSTEM and used in the OPERATION AND
MAINTENANCE of the FIRST GENERATION IRIDIUM SYSTEM; (ii) were in the IRIDIUM
TECHNICAL INFORMATION; or (iii) arose from works expressly designed for the
FIRST GENERATION IRIDIUM SYSTEM. MOTOROLA SYSTEM IP RIGHTS also includes rights
or licenses which MOTOROLA has received from unaffiliated third parties, but
only to the extent that (a) such rights or licenses are necessary for the
OPERATION AND MAINTENANCE of the FIRST GENERATION IRIDIUM SYSTEM; and
(b) MOTOROLA has the right, as of the date of this AGREEMENT, to grant to
IRIDIUM rights and licenses under such third party’s INTELLECTUAL PROPERTY
RIGHTS without cost to MOTOROLA or, if there is a cost, such cost is paid by
IRIDIUM. Notwithstanding anything in this AGREEMENT to the contrary, MOTOROLA
SYSTEM IP RIGHTS specifically excludes any TRANSFERRED INTELLECTUAL PROPERTY
RIGHTS and any INTELLECTUAL PROPERTY RIGHTS relating to TERRESTRIAL WIRELESS
SYSTEMS, automotive technologies, semiconductor manufacturing, semiconductor
structures, or semiconductor manufacturing processes.

 

  1.15. “NDA” shall have the meaning set forth in Section 4.3.

 

  1.16.

“NEXT SYSTEM” means a SECOND GENERATION IRIDIUM SYSTEM. NEXT SYSTEM includes
spare satellites and repaired or replaced components of the SPACE SEGMENT,
SYSTEM CONTROL SEGMENT, and GATEWAY SEGMENT. NEXT SYSTEM also includes (A) any
upgraded, enhanced, or additional computer software incorporated into the SPACE
SEGMENT, SYSTEM CONTROL SEGMENT, GATEWAY SEGMENT or other components of the NEXT
SYSTEM other than SUBSCRIBER EQUIPMENT; and (B) any upgraded, enhanced, or
additional hardware components of the SPACE SEGMENT, SYSTEM CONTROL SEGMENT,
GATEWAY SEGMENT or other components of the NEXT SYSTEM (other than SUBSCRIBER
EQUIPMENT), provided, that, in the case of (B) above, such hardware components
do not, individually or collectively, cause a material increase in

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3



--------------------------------------------------------------------------------

 

applications, features, or functionality of IRIDIUM SERVICES, in the aggregate,
compared to the applications, features and functionality of IRIDIUM SERVICES, in
the aggregate, provided over the NEXT SYSTEM without the upgraded, enhanced, or
additional hardware components. NEXT SYSTEM does not include and shall in no
event be interpreted to include (1) any SUBSCRIBER EQUIPMENT; (2) a THIRD
GENERATION IRIDIUM SYSTEM or any other satellite system; or (3) any TERRESTRIAL
WIRELESS SYSTEM(S) or any SUBSCRIBER EQUIPMENT or other equipment for use in
connection with any TERRESTRIAL WIRELESS SYSTEM. For the avoidance of doubt, the
completely integrated, satellite-based, digitally-switched, second-generation
telecommunication system currently being developed by IRIDIUM and its AFFILIATES
and contractors to upgrade and replace the FIRST GENERATION IRIDIUM SYSTEM, such
upgrade and replacement contemplated to include the replacement of all or
substantially all of the SPACE SEGMENT of the FIRST GENERATION IRIDIUM SYSTEM,
is a NEXT SYSTEM.

 

  1.17. “OPERATION AND MAINTENANCE” or “OPERATE AND MAINTAIN” means the
operation and maintenance of (or to operate and maintain) the IRIDIUM SYSTEMS
and the provision of (or to provide) IRIDIUM SERVICES, including upgrading and
enhancing the IRIDIUM SYSTEM to the extent contemplated by the definition of
IRIDIUM SYSTEMS.

 

  1.18. “PERSON” means an individual, corporation, partnership, limited
liability company, unincorporated association, trust, joint venture or other
organization or entity, including any nation or government, foreign or domestic,
any state or other political subdivision thereof and any agency or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government, including all taxing authorities.

 

  1.19. “PROPRIETARY INFORMATION” shall have the meaning set forth in the NDA.

 

  1.20. “SPACE SEGMENT” means that part of the IRIDIUM SYSTEMS consisting solely
of the space vehicles (also called satellites) in low earth orbit. SPACE SEGMENT
includes any upgraded, enhanced, or additional computer software or hardware
components incorporated into the space vehicles that do not constitute the
deployment of a THIRD GENERATION IRIDIUM SYSTEM. SPACE SEGMENT does not include
the SYSTEM CONTROL SEGMENT, the GATEWAY SEGMENT, SUBSCRIBER EQUIPMENT or other
components.

 

  1.21. “SATELLITE SUBSCRIBER EQUIPMENT” means, collectively and individually,
SUBSCRIBER EQUIPMENT operable over either of the IRIDIUM SYSTEMS.

 

  1.22. “SECOND GENERATION IRIDIUM SYSTEM” has the meaning set forth in
Section 1.16 of the FIRST GENERATION IPR AGREEMENT.

 

  1.23. “SUBSCRIBER AGREEMENTS” means, collectively, the Subscriber Equipment
Technology Agreement (Design) and the Subscriber Equipment Technology Agreement
(Manufacturing), each dated September 30, 2002 and each between MOTOROLA and SE
Licensing LLC (“SEL”, an IRIDIUM AFFILIATE), and the Supplemental Subscriber
Equipment Technology Amendment and Agreement, dated as of the date hereof,
between MOTOROLA and IRIDIUM.

 

  1.24. “SUBSCRIBER EQUIPMENT” means, collectively and individually, any
wireless communication device, including devices such as voice terminals (e.g.
cellular handsets), data terminals (e.g. paging devices, global positioning
devices, and other portable data processing equipment), and voice and data
terminals (e.g. smart phones).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4



--------------------------------------------------------------------------------

  1.25. “SUBSIDIARY” means, with respect to a party, any legal entity, more than
fifty percent (50%) of whose outstanding shares or securities representing the
right to vote for the election of directors or other managing authority are, or
more than fifty percent (50%) of whose equity interest is, now or hereafter,
owned or controlled, directly or indirectly by that party (but only so long as
such ownership or control or equity interest exists).

 

  1.26. “SUPPLEMENTAL SETA” means the Supplemental Subscriber Equipment
Technology Amendment and Agreement dated as of the date hereof, entered into by
MOTOROLA and IRIDIUM.

 

  1.27. “SYSTEM CONTROL SEGMENT” means the various ground-based sites, equipment
and facilities used to manage and control the individual space vehicles of the
SPACE SEGMENT and the communications links between the segments of the IRIDIUM
SYSTEM. The SYSTEM CONTROL SEGMENT includes the SNOC (Satellite Network
Operations Center), TTACs (Telemetry Tracking and Control Stations), MTC
(Message Termination Controllers), ODN (Operational Data Network) and the OSN
(Operational Support Network).

 

  1.28. “TERM” shall have the meaning set forth in Section 6.1.1.

 

  1.29. “TERRESTRIAL WIRELESS SYSTEM(S)” means any terrestrial wireless
communication system or equipment not incidental to a space-based commercial
satellite communication system and any service provided using such a system or
equipment. For the avoidance of doubt, TERRESTRIAL WIRELESS SYSTEM(S)
specifically includes any equipment compatible with air interfaces or
standards/protocols associated with any of the following terrestrial wireless
communication systems: IS-95 (CDMA), IS-136 (US TDMA), GSM, W-CDMA, CDMA2000,
CDMA EVDO, iDEN systems, GPRS, UMTS, WiMax, LTE, IEEE 802.xx (including 802.16
and 802.11), OFDM/OFDMA based cellular communication systems, and Land Mobile
Radio, including P25, DMR, dPMR, and TETRA, and future generations or evolutions
of such systems.

 

  1.30. “THIRD GENERATION IRIDIUM SYSTEM” means (i) a satellite system that
replaces in full the SPACE SEGMENT of the NEXT SYSTEM ; or (ii) a satellite
system that does not replace in full the SPACE SEGMENT of the NEXT SYSTEM but
where such satellite system comprises a derivative of the NEXT SYSTEM that
(a) contains hardware components of the SPACE SEGMENT that are upgrades to
hardware components of the SPACE SEGMENT of the NEXT SYSTEM, other than upgrades
necessitated by the obsolescence of hardware components in the initial design of
the NEXT SYSTEM, and (b) such upgraded hardware components cause a material
increase in applications, features, or functionality of IRIDIUM SERVICES, in the
aggregate, provided over such satellite system compared to the applications,
features and functionality of IRIDIUM SERVICES, in the aggregate, that could be
provided over the NEXT SYSTEM.

 

  1.31. “TRANSFERRED INTELLECTUAL PROPERTY RIGHTS” means (i) the INTELLECTUAL
PROPERTY RIGHTS set forth on Exhibit B and (ii) any MOTOROLA INTELLECTUAL
PROPERTY RIGHTS (as defined in the FIRST GENERATION IPR AGREEMENT) that were
owned or controlled by MOTOROLA or a SUBSIDIARY as of December 11, 2000 and
that, prior to the date of this AGREEMENT, MOTOROLA has (a) sold or transferred
to any third party, or (b) granted an exclusive or sole license to any third
party to the extent the rights granted under this AGREEMENT would violate the
exclusivity granted to the third party under such sole or exclusive license.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5



--------------------------------------------------------------------------------

2. FIRST GENERATION IPR AGREEMENT.

 

  2.1. Relationship to FIRST GENERATION IPR AGREEMENT. Except as set forth in
this Section 2, this AGREEMENT supplements, and does not amend or supersede, the
FIRST GENERATION IPR AGREEMENT, which remains in full force and effect. For the
avoidance of doubt, (i) any license or right in or to a MOTOROLA INTELLECTUAL
PROPERTY RIGHT (as defined in the FIRST GENERATION IPR AGREEMENT) that is not a
MOTOROLA SYSTEM IP RIGHT is governed solely by the FIRST GENERATION IPR
AGREEMENT; and (ii) any license or right in or to a MOTOROLA INTELLECTUAL
PROPERTY RIGHT that also is a MOTOROLA SYSTEM IP RIGHT is governed both by this
AGREEMENT and the FIRST GENERATION IPR AGREEMENT. In the event of a conflict
between governing provisions of this AGREEMENT and the FIRST GENERATION IPR
AGREEMENT, the provision of this AGREEMENT shall have precedence and govern over
the conflicting provision of the FIRST GENERATION IPR AGREEMENT.

 

  2.2. Interpretation. Except as expressly provided, the parties agree that the
provisions of the FIRST GENERATION IPR AGREEMENT shall not be used to interpret
this AGREEMENT and except as provided in Section 2.3 of this AGREEMENT, the
provisions of this AGREEMENT shall not be used to interpret the provisions of
the FIRST GENERATION IPR AGREEMENT.

 

  2.3. Override and Amendment.

 

  2.3.1. Sections 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.10, and 3.2 of the FIRST
GENERATION IPR AGREEMENT shall be of no further force or effect.

 

  2.3.2. Section 4.4 of the FIRST GENERATION IPR AGREEMENT is hereby deleted.
The parties’ liability under the FIRST GENERATION IPR AGREEMENT is governed by
Section 5.4 and Section 6.9 of this AGREEMENT.

 

  2.3.3. Section 5.1 of the FIRST GENERATION IPR AGREEMENT is hereby deleted and
replaced in its entirety with the following:

“Term. This AGREEMENT shall be effective upon the date of this AGREEMENT and
shall continue in force thereafter, unless terminated sooner (i) in accordance
with the terms of this AGREEMENT; or (ii) by the mutual agreement of the parties
(the “TERM”).”

 

  2.3.4. Section 5.6 of the FIRST GENERATION IPR AGREEMENT is hereby deleted.
The parties’ right to assign any right or obligation under the FIRST GENERATION
IPR AGREEMENT or the FIRST GENERATION IPR AGREEMENT itself is governed by
Section 6.6 of this AGREEMENT.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6



--------------------------------------------------------------------------------

3. GRANTS AND ASSIGNMENT. Contingent upon MOTOROLA’s receipt of the INITIAL
PAYMENT in accordance with the SETTLEMENT AGREEMENT, MOTOROLA agrees to grant to
IRIDIUM the rights and licenses set forth in this Section 3.

 

  3.1. License. MOTOROLA and its SUBSIDIARIES grant to IRIDIUM a non-exclusive,
non-transferable (except as expressly provided herein), irrevocable, worldwide,
non-sublicenseable (except as expressly provided in Section 3.4), fully paid-up,
royalty-free license during the TERM under the MOTOROLA SYSTEM IP RIGHTS solely:

 

  3.1.1. to design, make, use, deploy, and OPERATE AND MAINTAIN the NEXT SYSTEM
(which includes the provision of IRIDIUM SERVICES and the design, manufacture,
testing, use, and placement into service of space vehicles for the SPACE SEGMENT
of the NEXT SYSTEM and the de-orbiting of such space vehicles);

 

  3.1.2. to use and OPERATE AND MAINTAIN the FIRST GENERATION IRIDIUM SYSTEM
(which includes the provision of IRIDIUM SERVICES); and

 

  3.1.3. to make, use, or import any product or service, or practice any method,
covered by the MOTOROLA SYSTEM IP RIGHTS solely in connection with the exercise
of the rights set forth in Sections 3.1.1-3.1.2; and

 

  3.1.4. subject to the confidentiality provisions herein to use, copy,
reproduce, and prepare derivative works of the IRIDIUM TECHNICAL INFORMATION
solely in connection with the exercise of the rights set forth in Sections
3.1.1-3.1.3.

 

  3.2. Backwards Compatibility. MOTOROLA and its SUBSIDIARIES grant to IRIDIUM a
non-exclusive, irrevocable, non-transferable (except as expressly provided
herein), worldwide, fully paid-up, royalty-free license during the TERM under
the MOTOROLA SYSTEM IP RIGHTS, to the extent necessary to assure backward
compatibility between SATELLITE SUBSCRIBER EQUIPMENT designed for and operable
on either of the IRIDIUM SYSTEMS and a THIRD GENERATION IRIDIUM SYSTEM, to
design, deploy, make, use, import, operate, and maintain those components of a
THIRD GENERATION IRIDIUM SYSTEM that are necessary to assure such backward
compatibility.

 

  3.3. “Have Made” Rights. The licenses in Section 3.1 and Section 3.2, subject
to the provisions of this AGREEMENT, include the right to have others exercise
the rights granted to IRIDIUM solely for the benefit of IRIDIUM.

 

  3.4. Sublicense.

 

  3.4.1. Right. The license of Section 3.1, subject to the provisions of this
AGREEMENT, includes the right for IRIDIUM (but not sublicensees) to sublicense
solely IRIDIUM’s right to provide IRIDIUM SERVICES.

 

  3.4.2.

Condition. MOTOROLA expressly reserves the right to immediately terminate
IRIDIUM’s right to grant sublicenses with respect to a PERSON operating
thereunder if such PERSON files a lawsuit or commences arbitration or other
formal proceeding that asserts any INTELLECTUAL PROPERTY CLAIM against MOTOROLA
or any of its AFFILIATES. If MOTOROLA receives notice of a potential
INTELLECTUAL

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7



--------------------------------------------------------------------------------

 

PROPERTY CLAIM from a PERSON operating under an IRIDIUM sublicense in accordance
with this AGREEMENT, MOTOROLA will notify IRIDIUM of the potential termination
of the applicable license and rights with respect to the claiming PERSON.
IRIDIUM agrees to include in any sublicense grant the express condition that the
sublicense terminates immediately upon IRIDIUM’s receipt of notice from MOTOROLA
that IRIDIUM’s right to grant the applicable sublicense is terminated.

 

  3.4.3. Reporting. Within thirty (30) days of December 31 of each year in the
TERM of this AGREEMENT, IRIDIUM shall provide MOTOROLA written notice of any
sublicense granted in the preceding twelve (12)-month period and any sublicense
not previously reported, identifying the sublicensee and effective date of the
sublicense agreement. Prior to IRIDIUM’s disclosure of any IRIDIUM TECHNICAL
INFORMATION or other MOTOROLA PROPRIETARY INFORMATION to any sublicensee,
IRIDIUM shall enter into a written confidentiality agreement with the
sublicensee obligating the sublicensee to confidentiality and use restrictions
no less restrictive than those set forth in the NDA.

 

  3.4.4. Audit. For purposes of auditing IRIDIUM’s compliance with Sections
3.4.2 and 3.4.3, IRIDIUM will, upon thirty (30) calendar days’ advance notice,
provide reasonable access to a reputable third-party auditor selected by
MOTOROLA, during IRIDIUM’s regular business hours, to its agreements with the
applicable sublicensees and will reasonably assist such auditor in performing
such audits. MOTOROLA may request such audits if it has a reasonable belief that
IRIDIUM is not in compliance with Sections 3.4.2 and 3.4.3. The audits shall be
limited in duration, manner, and scope and only as reasonably necessary and
appropriate to confirm compliance with the terms of such Sections, shall be
conducted in a manner that minimizes business disruptions of IRIDIUM, shall not
be conducted more than once in any twelve (12)-month period and shall be at
MOTOROLA’s expense. All information learned or exchanged in connection with an
audit, as well as the results thereof, or otherwise learned or exchanged
pursuant to the activities set forth in this Section 3.4.4, shall constitute
IRIDIUM PROPRIETARY INFORMATION, and the third-party auditor shall only disclose
to MOTOROLA generally whether IRIDIUM was in compliance with Sections 3.4.2 and
3.4.3 and shall not disclose to MOTOROLA any specific information or provisions
set forth in the audited agreements with the applicable sublicensee.

 

  3.5. Transfer of the INTERFACE SPECIFICATIONS. Contingent upon MOTOROLA’s
receipt of the INITIAL PAYMENT in accordance with the SETTLEMENT AGREEMENT,
MOTOROLA agrees to transfer certain of its rights in the INTERFACE
SPECIFICATIONS to IRIDIUM as follows:

 

  3.5.1. Transfer. MOTOROLA and its SUBSIDIARIES hereby assign to IRIDIUM all of
MOTOROLA’s right, title, and interest in and to the copyrights in the INTERFACE
SPECIFICATIONS. Contemporaneously herewith, MOTOROLA shall execute a
confirmatory Assignment & Bill of Sale assigning, selling and transferring to
IRIDIUM all of MOTOROLA’s right, title and interest in and to the copyright in
INTERFACE SPECIFICATIONS (the “BILL OF SALE”), the form of which is attached
hereto as Exhibit C.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8



--------------------------------------------------------------------------------

  3.5.2. License. MOTOROLA and its SUBSIDIARIES grant to IRIDIUM a perpetual,
irrevocable, fully paid-up, royalty-free, worldwide, non-exclusive license, with
the right to grant sublicenses, under MOTOROLA’s and its SUBSIDIARIES’ trade
secret rights in the INTERFACE SPECIFICATIONS to use and exploit the INTERFACE
SPECIFICATIONS in any and all fields.

 

  3.5.3. Further Assurances. Upon IRIDIUM’s request, MOTOROLA shall cooperate
with IRIDIUM and use reasonable efforts, including executing any necessary
documents, to establish, record, or perfect IRIDIUM’s ownership of those
copyrights assigned, and will do so without further consideration, other than
reimbursement of reasonable out-of-pocket expenses incurred by MOTOROLA in
connection with IRIDIUM’s request.

 

  3.5.4. Pre-Existing Rights. IRIDIUM takes ownership of the copyrights in the
INTERFACE SPECIFICATIONS subject to any and all licenses, license rights,
license options, and covenants not to assert that MOTOROLA may have entered into
or granted on or prior to the date of this AGREEMENT.

 

  3.5.5. Delivery. MOTOROLA has no obligation to deliver the INTERFACE
SPECIFICATIONS or any material or trade secret information related thereto.
IRIDIUM acknowledges that it has, prior to the date of this AGREEMENT, received
and is now in possession of the INTERFACE SPECIFICATIONS and materials and trade
secret information related thereto necessary for IRIDIUM’s understanding and use
of the INTERFACE SPECIFICATIONS.

 

  3.5.6. Grant Back. IRIDIUM hereby grants to MOTOROLA and its SUBSIDIARIES
(including MOBILITY and its SUBSIDIARIES) a non-transferable (except as
expressly provided herein), perpetual, irrevocable, non-sublicenseable, fully
paid-up, royalty-free, worldwide, non-exclusive license under the copyrights in
the INTERFACE SPECIFICATIONS, subject to Section 4.2.2, to publish, reproduce,
display, transmit, adapt, sell, prepare derivative works, distribute, perform or
otherwise exploit or make use of the INTERFACE SPECIFICATIONS or portions
thereof throughout the world in any form or medium, and in any language, for the
entire term of copyright, including any renewals and extensions, and to have
others exercise the foregoing rights for the benefit of MOTOROLA or its
SUBSIDIARIES. Modifications to and derivative works of the INTERFACE
SPECIFICATIONS made by or on behalf of MOTOROLA (or its SUBSIDIARIES, including
MOBILITY and its SUBSIDIARIES) shall, as between the IRIDIUM and MOTOROLA, be
owned by MOTOROLA.

 

  3.6. Compensation. Pursuant to the SETTLEMENT AGREEMENT, IRIDIUM will be
making certain payments to MOTOROLA. For the avoidance of doubt, the rights,
licenses, and assignment granted to IRIDIUM herein are contingent upon
MOTOROLA’s receipt of the INITIAL PAYMENT in accordance with the SETTLEMENT
AGREEMENT.

 

  3.7.

Reservation of Rights. Except as expressly set forth herein, MOTOROLA retains
all right, title and interest in and to the MOTOROLA SYSTEM IP RIGHTS and the
IRIDIUM TECHNICAL INFORMATION. This AGREEMENT does not and shall not be
interpreted to grant IRIDIUM or its SUBSIDIARIES, impliedly or by way of laches
or estoppel, any rights (i) to utilize MOTOROLA SYSTEM IP RIGHTS or the IRIDIUM
TECHNICAL INFORMATION in any manner other than as expressly stated herein;
(ii) to make, use, sell, lease, import, or otherwise dispose of any SUBSCRIBER
EQUIPMENT or any products for use in connection with TERRESTRIAL WIRELESS
SYSTEMS; or (iii) to provide any service by any TERRESTRIAL

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

9



--------------------------------------------------------------------------------

 

WIRELESS SYSTEM. Notwithstanding anything to the contrary in this AGREEMENT,
MOTOROLA grants no license or right, expressly, impliedly, or by way of laches
or estoppel, under any TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

 

  3.8. Limitation of Rights. In the event IRIDIUM comes under the ownership or
control of another entity, or acquires, controls or merges with another entity,
all licenses granted herein shall not extend to the operations, products or
services of the other entity without the express written consent of MOTOROLA.

 

  3.9. Continuation of Rights. Notwithstanding anything else to the contrary, in
the event that MOTOROLA separates its SUBSIDIARY, MOBILITY, whether by way of a
sale, establishment of a joint venture, spinoff, spinout, or otherwise (a
“Separation”), the licenses, and benefits granted to or for the benefit of
MOTOROLA and its SUBSIDIARIES (including MOBILITY and its SUBSIDIARIES) under
this Section 3 (collectively the “Rights”) survive and remain in full force and
effect such that the Rights will continue to benefit both MOTOROLA and its
SUBSIDIARIES and MOBILITY and its SUBSIDIARIES following the Separation in
accordance with Section 3. MOBILITY and its SUBSIDIARIES collectively is an
intended third party beneficiary under this Agreement. In the event that,
following such Separation, there is a Change of Control of MOBILITY, the Rights
granted to or for the benefit of MOBILITY and its SUBSIDIARIES (in existence
prior to the Change of Control) will continue to the extent and for as long as
MOBILITY remains a separately identifiable legal entity; provided that none of
the Rights will extend to the third party acquirer of MOBILITY or any of the
acquirer’s AFFILIATES. For purposes of this Section 3.9, “Change of Control”
means either of the following: (a) a third party (other than an AFFILIATE of
MOTOROLA or MOBILITY) acquires all or substantially all of the assets of
MOBILITY; or (b) a third party (other than an AFFILIATE of MOTOROLA or MOBILITY)
acquires at least fifty percent (50%) of the outstanding voting power of
MOBILITY by means of any transaction or series of related transactions
including, without limitation, any reorganization, merger, consolidation or
tender offer.

 

4. IRIDIUM TECHNICAL INFORMATION.

 

  4.1. IRIDIUM TECHNICAL INFORMATION. IRIDIUM acknowledges that it has, prior to
the date of this AGREEMENT, received and is now in possession of certain IRIDIUM
TECHNICAL INFORMATION licensed hereunder. MOTOROLA has no obligation to maintain
or support the IRIDIUM TECHNICAL INFORMATION.

 

  4.2. Limited Obligations Regarding IRIDIUM TECHNICAL INFORMATION.

 

  4.2.1. MOTOROLA has no obligation to identify any item that could fall within
the scope of the definition of IRIDIUM TECHNICAL INFORMATION. MOTOROLA shall,
however, use reasonable efforts to provide to IRIDIUM, at IRIDIUM’s expense, any
IRIDIUM TECHNICAL INFORMATION reasonably requested by IRIDIUM which is not
identified on Exhibit A hereto to the extent that MOTOROLA is legally entitled
to do so; provided that this obligation shall cease upon the launch of the first
satellite that is intended to constitute part of the NEXT SYSTEM.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

10



--------------------------------------------------------------------------------

  4.2.2. For the period of “Protection of Proprietary Information” set forth in
the NDA, MOTOROLA shall use reasonable efforts to preserve any confidential or
trade secret information in the INTERFACE SPECIFICATIONS consistent with past
practices used by MOTOROLA with respect to such INTERFACE SPECIFICATIONS;
provided, however, IRIDIUM acknowledges that portions of the INTERFACE
SPECIFICATIONS may form part of or be incorporated into other specifications or
technology that remain owned by MOTOROLA and agrees that MOTOROLA’s disclosure,
in its ordinary course of business, of such other specifications or technology
(e.g., to standard setting organizations or customers and suppliers) is a
permitted disclosure that may be made at MOTOROLA’s discretion; provided further
that MOTOROLA obtains a reasonable written confidentiality agreement from any
third party receiving access to the INTERFACE SPECIFICATIONS to the extent
practicable under the circumstances.

 

  4.3. Confidentiality. The parties are entering into a Non-Disclosure Agreement
contemporaneously herewith (the “NDA”), the form of which is attached hereto as
Exhibit D. The terms of the NDA are incorporated herein, and shall apply to
PROPRIETARY INFORMATION that is exchanged pursuant to and during the TERM of
this AGREEMENT. The provisions of the NDA are in addition to any other remedies
available to either party in the event of a breach by the other. The terms and
conditions (but not the existence) of this AGREEMENT shall be considered
PROPRIETARY INFORMATION of both parties to be treated in accordance with the
terms of the NDA. Additionally, all IRIDIUM TECHNICAL INFORMATION disclosed to
IRIDIUM, whether under this AGREEMENT or prior to this AGREEMENT, shall be
considered PROPRIETARY INFORMATION of MOTOROLA, to be treated in accordance with
the terms of the NDA. PROPRIETARY INFORMATION provided to IRIDIUM may be used
only in accordance with the licenses under Section 3 to accomplish the stated
purposes of this AGREEMENT. The obligations in the NDA regarding use and
disclosure of PROPRIETARY INFORMATION shall survive termination of this
AGREEMENT. If this AGREEMENT expires or is terminated, upon MOTOROLA’s request,
IRIDIUM will make commercially reasonable efforts to return all PROPRIETARY
INFORMATION, or, with MOTOROLA’s consent, destroy such PROPRIETARY INFORMATION.

 

5. REPRESENTATIONS; DISCLAIMERS.

 

  5.1. Limited Warranty. To MOTOROLA’s knowledge, no MOTOROLA SYSTEM IP RIGHTS
are owned or held by a SUBSIDIARY other than MOBILITY or a MOBILITY SUBSIDIARY;
provided, however, to the extent MOTOROLA SYSTEM IP RIGHTS are owned or held by
a SUBSIDIARY (including MOBILITY AND ITS SUBSIDIARIES), MOTOROLA warrants that
it has the right to grant the licenses contemplated hereby on behalf of such
SUBSIDIARY or MOTOROLA otherwise agrees to obtain for IRIDIUM the necessary
licenses to such MOTOROLA SYSTEM IP RIGHTS consistent with the licenses granted
herein.

 

  5.2. No Other Warranty. MOTOROLA makes no representation or warranty that the
IRIDIUM TECHNICAL INFORMATION comprises all information or technology or that
the MOTOROLA SYSTEM IP RIGHTS comprise all rights necessary for IRIDIUM to
design, make, use, deploy, or OPERATE AND MAINTAIN the IRIDIUM SYSTEMS or to
provide the IRIDIUM SERVICES or any other services. MOTOROLA MAKES NO WARRANTY
REGARDING THE IRIDIUM TECHNICAL INFORMATION (INCLUDING THE INTERFACE
SPECIFICATIONS). MOTOROLA WILL NOT PROVIDE ANY UPDATES, ENHANCEMENTS,
EXTENSIONS, SUPPORT, ASSISTANCE, INSTALLATION, TRAINING OR OTHER SERVICES EXCEPT
AS EXPLICITLY PROVIDED IN THIS AGREEMENT. MOTOROLA SPECIFICALLY DISCLAIMS ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11



--------------------------------------------------------------------------------

  5.3. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY HAVE ANY
LIABILITY TO THE OTHER PARTY OR ANY OTHER THIRD PARTY FOR ANY LOST PROFITS, LOST
DATA, OR LOSS OF USE, OR FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL OR PUNITIVE
DAMAGES ARISING OUT OF THIS AGREEMENT, UNDER ANY CAUSE OF ACTION OR THEORY OF
LIABILITY ARISING UNDER FEDERAL OR STATE LAW, AND IRRESPECTIVE OF WHETHER THAT
PARTY HAS ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.

 

  5.4. Cap on Liability.

 

  5.4.1. IN NO EVENT AND UNDER NO CIRCUMSTANCE SHALL MOTOROLA OR ANY SUBSIDIARY
OF MOTOROLA (INCLUDING MOBILITY AND ITS SUBSIDIARIES) BE LIABLE TO IRIDIUM, ANY
AFFILIATE OF IRIDIUM, ANY IRIDIUM LICENSEE, SUBLICENSEE, OR MANUFACTURER, OR
ANYONE CLAIMING BY OR THROUGH IRIDIUM OR ANY THIRD PARTIES (INCLUDING DIRECT OR
INDIRECT CUSTOMERS OF OR VENDORS TO IRIDIUM) IN AN AGGREGATE CUMULATIVE AMOUNT
IN EXCESS OF U.S. $2,500,000 FOR ANY AND ALL COSTS, DAMAGES, CLAIMS OR LOSSES
WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE FIRST GENERATION IPR
AGREEMENT, THE SUBSCRIBER AGREEMENTS, OR ANY PROVISION HEREUNDER OR THEREUNDER
WHETHER PURSUED AS A BREACH (I.E., DEFAULT) OF THIS AGREEMENT, THE FIRST
GENERATION IPR AGREEMENT, OR THE SUBSCRIBER AGREEMENTS, OR AS A TORT OR OTHER
CAUSE OF ACTION.

 

  5.4.2. EXCEPT FOR VIOLATIONS AND MISUSE OF INTELLECTUAL PROPERTY RIGHTS
(INCLUDING THOSE LICENSED TO IRIDIUM UNDER THIS AGREEMENT, THE FIRST GENERATION
IPR AGREEMENT, OR THE SUBSCRIBER AGREEMENTS), IN NO EVENT AND UNDER NO
CIRCUMSTANCE SHALL IRIDIUM OR ANY SUBSIDIARY OF IRIDIUM BE LIABLE TO MOTOROLA,
ANY AFFILIATE OF MOTOROLA, ANY MOTOROLA LICENSEE, SUBLICENSEE, OR MANUFACTURER
OR ANYONE CLAIMING BY OR THROUGH MOTOROLA, OR ANY THIRD PARTIES (INCLUDING
DIRECT OR INDIRECT CUSTOMERS OF OR VENDORS TO MOTOROLA) IN AN AGGREGATE
CUMULATIVE AMOUNT IN EXCESS OF U.S. $2,500,000 FOR ANY AND ALL COSTS, DAMAGES,
CLAIMS OR LOSSES WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
FIRST GENERATION IPR AGREEMENT, OR THE SUBSCRIBER AGREEMENTS, OR ANY PROVISION
HEREUNDER OR THEREUNDER, WHETHER PURSUED AS A BREACH (I.E., DEFAULT) OF THIS
AGREEMENT, THE FIRST GENERATION IPR AGREEMENT, OR THE SUBSCRIBER AGREEMENTS, OR
AS A TORT OR OTHER CAUSE OF ACTION.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

12



--------------------------------------------------------------------------------

  5.5. Disclaimer. Nothing contained in this AGREEMENT shall be construed as:

 

  5.5.1. restricting the right of MOTOROLA or any of its SUBSIDIARIES (including
MOBILITY and its SUBSIDIARIES) to make, use, sell, lease or otherwise dispose of
any particular product or products;

 

  5.5.2. an admission by IRIDIUM of, or a warranty or representation by MOTOROLA
as to, the validity and/or scope of the MOTOROLA SYSTEM IP RIGHTS, or a
limitation on IRIDIUM to contest, in any proceeding, the validity and/or scope
thereof;

 

  5.5.3. an admission by MOTOROLA of, or a warranty or representation by IRIDIUM
as to, the validity and/or scope of any INTELLECTUAL PROPERTY RIGHTS of IRIDIUM,
or a limitation on MOTOROLA to contest, in any proceeding, the validity and/or
scope thereof;

 

  5.5.4. conferring any license or other right, by implication, estoppel or
otherwise under any MOTOROLA SYSTEM IP RIGHTS, except as expressly granted
herein, or under any other INTELLECTUAL PROPERTY RIGHT owned by MOTOROLA or its
SUBSIDIARIES;

 

  5.5.5. conferring any license or other right, by implication, estoppel or
otherwise under any TRANSFERRED INTELLECTUAL PROPERTY RIGHTS;

 

  5.5.6. conferring any license or right with respect to any trademark, trade or
brand name, a corporate name of either party or any of their respective
SUBSIDIARIES, or any other name or mark, or contraction, abbreviation or
simulation thereof;

 

  5.5.7. imposing on MOTOROLA any obligation to institute any suit or action for
infringement of any MOTOROLA SYSTEM IP RIGHTS, or to defend any suit or action
brought by a third party which challenges or concerns the validity of any
MOTOROLA SYSTEM IP RIGHTS;

 

  5.5.8. a warranty or representation by MOTOROLA that the use of the IRIDIUM
TECHNICAL INFORMATION (including the INTERFACE SPECIFICATIONS), or the use,
manufacture, or OPERATION AND MAINTENANCE of the IRIDIUM SYSTEMS, or any
provision, sale, lease or other disposition IRIDIUM SERVICES, or any other
products or services will be free from infringement of any INTELLECTUAL PROPERTY
RIGHTS;

 

  5.5.9. imposing on either party any obligation to file any patent application
or to secure any INTELLECTUAL PROPERTY RIGHTS or maintain any INTELLECTUAL
PROPERTY RIGHTS in force; or

 

  5.5.10. an obligation on either party to furnish any manufacturing or
technical information under this AGREEMENT, except as the same is specifically
provided for herein.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

13



--------------------------------------------------------------------------------

6. GENERAL.

 

  6.1. Term and Termination.

 

  6.1.1. Term. This AGREEMENT shall be effective upon the date of this AGREEMENT
and shall continue in force thereafter, unless terminated sooner (i) in
accordance with the terms of this AGREEMENT; or (ii) by the mutual agreement of
the parties (the “TERM”).

 

  6.1.2. Termination for Cause - Mutual. Either party shall have the right to
terminate this AGREEMENT by giving written notice to the other party at any time
upon or after:

 

  6.1.2.1. the commencement by such other party of a voluntary proceeding
concerning itself under any bankruptcy or insolvency law; or the commencement of
any involuntary proceeding against such other party under any bankruptcy or
insolvency law where a petition has not been dismissed within one hundred and
twenty (120) calendar days after commencement; or a receiver or custodian is
appointed for or takes charge of all or substantially all of the property of
such other party and such receiver or custodian has not been dismissed within
ninety (90) calendar days; or such other party has taken action toward winding
up, dissolution, or liquidation of its business; or such other party has been
adjudicated bankrupt or insolvent; or such other party has made a general
assignment for the benefit of creditors; or

 

  6.1.2.2. material failure of such other party to perform or comply with a
provision of this AGREEMENT and such failure continues unremedied for a period
of forty-five (45) calendar days or more following written notice from the
non-breaching party of such failure.

 

  6.2. Survival. Upon expiration or termination of this AGREEMENT, all rights,
obligations, and duties that specifically extend beyond the expiration or
termination date shall survive. The following rights and obligations shall
survive any expiration or termination of this AGREEMENT to the degree necessary
to permit their complete fulfillment or discharge:

 

  6.2.1. obligations of confidentiality; and

 

  6.2.2. licenses running in favor of customers of IRIDIUM with respect to
products sold or services provided prior to termination.

 

  6.3. Notices and Requests. All notices required or permitted to be given under
this AGREEMENT shall be in writing, shall make reference to this AGREEMENT, and
shall be delivered by hand, confirmed email in PDF format, facsimile
transmission, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, to the following:

To MOTOROLA:

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attn: General Counsel

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

14



--------------------------------------------------------------------------------

with copies (which copies shall not constitute notice hereunder) to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601

Attn: Oscar A. David

To IRIDIUM:

Iridium Satellite LLC

1750 Tysons Boulevard

Suite 1400

McLean, Virginia 22102

Attn: John Brunette, General Counsel

with copies (which copies shall not constitute notice hereunder) to:

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attn: Jeffrey S. Rothstein

All notices shall be deemed served when verification of delivery has been
received, as required by this Section. A party may give written notice of a
change of address and after notice of such change has been received, any notice
or request shall thereafter be given to such party at the changed address.

 

  6.4. Governing Law. Any claim arising under or relating to this AGREEMENT
shall be governed by the internal substantive laws of the State of Illinois or
federal courts located in Illinois, without regard to principles of conflict of
laws, and the parties agree to submit to the jurisdiction of Illinois courts or
federal courts located in the State of Illinois.

 

  6.5. Export. IRIDIUM shall not export, either directly or indirectly, any
IRIDIUM TECHNICAL INFORMATION or system or product incorporating the IRIDIUM
TECHNICAL INFORMATION without first obtaining any required license or other
approval from the U. S. Department of Commerce or any other agency or department
of the United States Government. In the event IRIDIUM exports any such materials
from the United States or re-exports any such materials from a foreign
destination, IRIDIUM shall ensure that the distribution and export/re-export is
in compliance with all laws, regulations, orders, or other restrictions of the
U.S. Export Administration Regulations. IRIDIUM agrees that it will not, nor
will it allow others to, export/re-export any technical data, process, IRIDIUM
TECHNICAL INFORMATION, other information provided hereunder, or service,
directly or indirectly, to any country for which the United States government or
any agency thereof requires an export license, other governmental approval, or
letter of assurance, without first obtaining such license, approval or letter.

 

  6.6. Assignment. This AGREEMENT shall be binding upon the parties and their
respective successors and permitted assigns. Neither party may assign any or all
of its rights or obligations under this AGREEMENT or the NDA, in whole or in
part, without the express written consent of the other party to this AGREEMENT,
except that:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

15



--------------------------------------------------------------------------------

  6.6.1. MOTOROLA may assign this AGREEMENT and the NDA (i) to an AFFILIATE; or
(ii) in connection with an acquisition, merger, consolidation, reorganization,
or similar transaction, or any divestiture or other separation of a MOTOROLA
business.

 

  6.6.2. IRIDIUM may assign or otherwise transfer, subject to Section 3.8, this
AGREEMENT and the NDA (i) to an AFFILIATE; or (ii) in connection with any
merger, consolidation or sale of all or substantially all its assets.

 

  6.7. Severability. If any one or more provisions of this AGREEMENT are held
for any reason to be invalid or unenforceable, the remaining provisions of this
AGREEMENT will be unimpaired and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision that most nearly effects the
parties’ intention underlying the invalid or unenforceable provision.

 

  6.8. Waiver and Modification. Failure by either party to enforce any provision
of this AGREEMENT shall not be deemed a waiver of future enforcement of that or
any other provision. Any waiver, amendment or other modification of any
provision of this AGREEMENT shall be effective only if in writing and signed by
both parties.

 

  6.9. Attorneys’ Fees and Costs. The parties will bear their own costs,
attorneys’ fees, and expenses in connection with preparing this AGREEMENT. In
the event any action is brought to enforce this AGREEMENT, the FIRST GENERATION
IPR AGREEMENT, or the SUBSCRIBER AGREEMENTS, the prevailing party shall be
entitled to recover, in addition to any other amounts awarded, its reasonable
attorneys’ fees and other related reasonable litigation costs and expenses. For
the avoidance of doubt, any such attorneys’ fees and other litigation costs and
expenses are exempt from each party’s respective cap on liability set forth in
Section 5.4.

 

  6.10. Relationship of the Parties. Nothing in this AGREEMENT shall be
construed as creating any partnership, joint venture, or agency between the
parties. This AGREEMENT is the result of negotiation between the parties. The
parties acknowledge that they have been represented by counsel during such
negotiation. Accordingly, this AGREEMENT shall not be construed for or against
either party regardless of which party drafted this AGREEMENT or any portion
thereof.

 

  6.11. Interpretation. The section headings contained in this AGREEMENT are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this AGREEMENT. In this AGREEMENT, defined terms shall be
equally applicable to both the singular and plural forms. The words “including”,
“include” and “includes” shall each be deemed to be followed by the term
“without limitation.” The terms “hereof”, “herein” and “hereunder” shall refer
to this entire AGREEMENT. Any agreement or exhibit referred to herein shall mean
such agreement or exhibit as amended, restated, supplemented or modified as of
the date hereof and from time to time hereafter to the extent permitted by the
applicable provisions thereof and this AGREEMENT. Unless otherwise stated,
references to sections, paragraphs and exhibits shall be references to sections,
paragraphs and exhibits of this AGREEMENT.

 

  6.12.

Entire Agreement. Except as set forth in Section 2, the terms and conditions of
this AGREEMENT, including its exhibits, constitute the entire agreement between
the parties with respect to the subject matter of this AGREEMENT, and merge and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions with respect to such subject matter. No oral explanation or oral
information by either party shall alter the meaning or interpretation of this
AGREEMENT. IRIDIUM acknowledges that it has not executed or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

16



--------------------------------------------------------------------------------

 

authorized the execution of this AGREEMENT in reliance upon any such oral
explanation or information or in reliance upon any promise, representation,
warranty, or statement not expressly set forth in this AGREEMENT. This AGREEMENT
shall directly inure to the benefit of MOBILITY (and its SUBSIDIARIES),
including its permitted successors and assigns, and said entity shall be deemed
a third-party beneficiary of this AGREEMENT. This AGREEMENT may be executed in
two or more counterparts, all of which, taken together, shall be regarded as one
and the same instrument. Delivery by facsimile or by email in PDF format shall
be sufficient for purposes of this Section. The following exhibits are attached
hereto and incorporated herein:

 

Exhibit A    CERTAIN IRIDIUM TECHNICAL INFORMATION Exhibit B    TRANSFERRED
INTELLECTUAL PROPERTY RIGHTS Exhibit C    FORM OF BILL OF SALE Exhibit D    FORM
OF NONDISCLOSURE AGREEMENT

 

  6.13. Agreements with Other Parties. IRIDIUM shall require its AFFILIATES,
manufacturers, and licensees to comply with terms and conditions commensurate
with those of this AGREEMENT that are reasonably necessary to perfect and
protect MOTOROLA’s rights set forth in this AGREEMENT and to otherwise afford
MOTOROLA the benefits of the terms and conditions of this AGREEMENT.

* * * * *

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

17



--------------------------------------------------------------------------------

In witness of their agreement, the parties have caused this binding AGREEMENT to
be executed and delivered below by their authorized representatives.

 

MOTOROLA, INC.      IRIDIUM SATELLITE LLC

/s/ M. Kraus

    

/s/ John S. Brunette

Signature      Signature

M. Kraus

    

John S. Brunette

Printed Name      Printed Name

Senior Director, Licensing

    

Chief Legal & Administrative Officer

Title      Title

September 30, 2010

    

September 30, 2010

Date      Date MOTOROLA, INC.     

/s/ Jonathan P. Meyer

     Signature     

Jonathan P. Meyer

     Printed Name     

Senior Vice President

     Title     

September 30, 2010

     Date     

Signature Page to the

System Intellectual Property Rights Amendment and Agreement

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN IRIDIUM TECHNICAL INFORMATION

 

1. The Gateway Interface Specification;

 

2. The Gateway Design Package; and

 

3. The Iridium Space System Operation Plan;

 

4. IRIDIUM™ SV-SV INTERFACE CONTROL DOCUMENT, ALTERNATE SYSTEM DESIGN, Doc. No.
ICD-G0001.SYS, Rev. G; and

 

5. Copies of software design documentation, source code, and configuration files
and documented know-how (consisting of training materials and manuals,
operations process and procedure documentation, and documentation relating to
operational tools) and other documentation that (i) is created and documented
prior to the effective date of the execution date of the FIRST GENERATION IPR
AGREEMENT, (ii) in MOTOROLA’S reasonable opinion is necessary to OPERATE AND
MAINTAIN the FIRST GENERATION IRIDIUM SYSTEM or procure replacement parts
therefor in accordance with the term of the FIRST GENERATION IPR AGREEMENT, and
(iii) MOTOROLA delivered to IRIDIUM in accordance with the training and support
services described in the original Transition Services, Products and Asset
Agreement, dated as of December 11, 2000 (concurrent with this Agreement,
MOTOROLA and IRIDIUM entered into an Amended and Restated Transition Services,
Products and Asset Agreement).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS include the following U.S. patents
(whether or not used in the OPERATION AND MAINTENANCE of the FIRST GENERATION
IRIDIUM SYSTEM):

 

[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

B-1



--------------------------------------------------------------------------------

[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   — [***]  
[***]   [***]   [***]   — [***]   [***]   [***]   [***]   — [***]   [***]  
[***]   [***]   — [***]   [***]   [***]   [***]   —

In addition to the U.S. patents listed above (the “US Patents”), TRANSFERRED
INTELLECTUAL PROPERTY RIGHTS include all (i) patents or patent applications to
which any of the US Patents directly or indirectly claims priority, or for which
any of the US Patents directly or indirectly forms a basis for priority;
(ii) reissues, reexaminations, extensions, continuations, continuations in part,
continuing prosecution applications, requests for continuing examinations,
divisions, and registrations of any of the US Patents or any asset falling
within clause (i); (iii) foreign patents, patent applications and counterparts
relating to any US Patent or any asset falling within clause (i) or (ii),
including without limitations, certificates of invention, utility models,
industrial design protection, design patent protection, and other governmental
grants or issuances; and (iv) any items in any of the foregoing categories
(i) through (iii) whether or not expressly listed as US Patents and whether or
not claims in any of the foregoing have been rejected, withdrawn, cancelled, or
the like.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT and BILL OF SALE

This ASSIGNMENT and BILL OF SALE is made and delivered as of and in accordance
with and subject to that certain System Intellectual Property Rights Amendment
and Agreement (the “IPR Agreement”), dated [—], 2010 between Motorola, Inc., a
Delaware corporation (“MOTOROLA”), and Iridium Satellite LLC, a Delaware
corporation (“IRIDIUM”). Capitalized terms not otherwise defined in this
ASSIGNMENT and BILL OF SALE have the same meanings given to them in the IPR
Agreement.

MOTOROLA, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, does hereby sell, assign, and transfer to
IRIDIUM, MOTOROLA’s entire right, title, and interest in and to all copyrights
under copyright law by operation of law or otherwise, in the works of authorship
identified in Annex A hereto (collectively the “Assigned Works”). MOTOROLA also
hereby assigns to IRIDIUM any future claims, demands, and causes of action for
infringement of the foregoing assigned copyrights in or to any of the Assigned
Works and all of the proceeds from the foregoing hereafter accruing.

This assignment of copyrights includes, but is not limited to, any and all of
MOTOROLA’s rights under the assigned copyrights to publish, reproduce, display,
transmit, adapt, sell, prepare derivative works, distribute, perform or
otherwise make use of such Assigned Works or portions thereof throughout the
world in any form or medium, and in any language, and to license the assigned
copyrights, for the entire term of copyright, including any renewals and
extensions. Where permitted by law, MOTOROLA waives any applicable moral rights.

MOTOROLA hereby authorizes and requests the Copyright Office officials in the
United States and any and all foreign countries to issue any and all copyright
registrations for the Assigned Works, when granted, to IRIDIUM, as IRIDIUM of
MOTOROLA’s entire right, title and interest in and to the same, for the sole use
and benefit of said IRIDIUM, its successors and assigns.

IN WITNESS WHEREOF, the undersigned has caused this ASSIGNMENT and BILL OF SALE
to be signed this      day of             , 2010.

 

MOTOROLA, INC.      

Acknowledged and accepted:

IRIDIUM SATELLITE LLC

 

 

     

 

  Name:                                          
                                                       Name:
                                         
                                                   Title:
                                         
                                                         Title:
                                         
                                                     STATE OF
                                         
                                          )     STATE OF
                                         
                                          )   )  ss       )  ss COUNTY OF
                                                                               
)     COUNTY OF                                          
                                      ) Before me, a Notary Public in and for
the County and State aforesaid, appeared                     , to me personally
known to be the signer of the foregoing instrument, and acknowledged execution
of said instrument as a free and voluntary act for the uses and purposes therein
expressed.       Before me, a Notary Public in and for the County and State
aforesaid, appeared                     , to me personally known to be the
signer of the foregoing instrument, and acknowledged execution of said
instrument as a free and voluntary act for the uses and purposes therein
expressed.   Notary:                                          
                                          Notary:
                                                                               

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ANNEX A

ASSIGNED WORKS

 

INTERFACE SPECIFICATIONS:

1.

  

[***]

  

2.

  

[***]

  

3.

  

[***]

  

4.

  

[***]

  

5.

  

[***]

  

6.

  

[***]

  

7.

  

[***]

  

8.

  

[***]

  

9.

  

[***]

  

10.

  

[***]

  

11.

  

[***]

  

12.

  

[***]

  

13.

  

[***]

  

14.

  

[***]

  

15.

  

[***]

  

16.

  

[***]

  

17.

  

[***]

  

18.

  

[***]

  

19.

  

[***]

  

20.

  

[***]

  

21.

  

[***]

  

22.

  

[***]

  

23.

  

[***]

  

24.

  

[***]

  

25.

  

[***]

  

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

26.

   [***]   

27.

   [***]   

28.

   [***]   

29.

   [***]   

30.

   [***]   

31.

   [***]   

32.

   [***]   

33.

   [***]   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NON-DISCLOSURE AGREEMENT

This Non-Disclosure Agreement (“AGREEMENT”) is effective as of the      day of
            , 2010 by and between Motorola, Inc., a Delaware corporation with
offices located at 1303 East Algonquin Road, Schaumburg, Illinois 60196
(hereafter “MOTOROLA”), and Iridium Satellite LLC, A Delaware limited liability
company with principal offices located at 1750 Tysons Boulevard, Suite 1400,
McLean, Virginia 22102 (hereafter “IRIDIUM”).

A. Background. The parties or their affiliates are parties to the following
agreements, among others: (i) the Intellectual Property Rights Agreement, dated
December 11, 2000 (“FIRST GENERATION IPR AGREEMENT”); (ii) the System
Intellectual Property Rights Amendment and Agreement, dated             , 2010
(“SYSTEM IPR AGREEMENT”); (iii) the Subscriber Equipment Technology Agreement
(Design), dated September 30, 2002 (“SETA (DESIGN)”); (iv) the Subscriber
Equipment Technology Agreement (Manufacturing), dated September 30, 2002 (“SETA
(MFG)”); and (v) the Supplemental Subscriber Equipment Technology Amendment and
Agreement, dated             , 2010 (“SSETA”), which shall be collectively
referred to as the “IP AGREEMENTS.”

B. Definition. “PROPRIETARY INFORMATION” means information disclosed by either
party (“DISCLOSING PARTY”) to or otherwise received by the other party
(“RECIPIENT”) pursuant to any of the IP AGREEMENTS that the DISCLOSING PARTY at
the time of disclosure identifies in writing as confidential and/or proprietary
by means of a legend, marking, stamp or other positive written notice
identifying the information to be confidential and/or proprietary, or
information disclosed orally, visually, or by other non-written manner by the
DISCLOSING PARTY to the RECIPIENT, where the RECIPIENT was informed that the
information is confidential in nature, or any other information disclosed by the
DISCLOSING PARTY to the RECIPIENT in any manner that the RECIPIENT should
reasonably recognize as being of a confidential nature.

C. Use of Proprietary Information. PROPRIETARY INFORMATION disclosed hereunder
may be used only during the term of this AGREEMENT and only for purposes set
forth in or otherwise permitted by the IP AGREEMENTS. This AGREEMENT is entered
into solely to provide for the treatment of PROPRIETARY INFORMATION to the
extent disclosed hereunder or under the IP AGREEMENTS. Neither party has an
obligation to supply PROPRIETARY INFORMATION hereunder.

D. Protection of Proprietary Information. It is agreed that for a period of ten
(10) years following the termination of the IP AGREEMENT pursuant to which
PROPRIETARY INFORMATION was disclosed, the RECIPIENT will use such PROPRIETARY
INFORMATION only for the purpose(s) provided in Section C above and shall make
reasonable efforts to preserve in confidence such PROPRIETARY INFORMATION and
prevent disclosure thereof to third parties. The RECIPIENT agrees that it will
use the same reasonable efforts to protect PROPRIETARY INFORMATION as are used
to protect its own proprietary information, and such degree of care shall
include at least the use of reasonable care. Disclosures of such information
shall be restricted to those employees, contractors, customers, agents, and
permitted sublicensees of the RECIPIENT who are participating in the efforts
provided in Paragraph C above, who have a need to know such information, and who
have been made aware of and consent to abide by restrictions at least as
restrictive as those contained herein concerning the use of such PROPRIETARY
INFORMATION.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

E. Exceptions. The obligation to protect PROPRIETARY INFORMATION, and the
liability for unauthorized disclosure or use of PROPRIETARY INFORMATION, shall
not apply with respect to such information which is:

 

  (i) published or otherwise is or becomes available to the public other than by
breach of this AGREEMENT; or

 

  (ii) rightly received by the RECIPIENT hereunder from a third party without
confidential limitation; or

 

  (iii) independently known by or independently developed by the RECIPIENT
without the use of PROPRIETARY INFORMATION; or

 

  (iv) approved in writing by the DISCLOSING PARTY for public release by the
RECIPIENT.

In addition, in the event that the RECIPIENT is required to disclose PROPRIETARY
INFORMATION pursuant to any applicable law, regulation (including SEC
regulations and rules), stock exchange rule or any other market or reporting
system, or by legal process or pursuant to applicable professional standards,
the RECIPIENT may do so provided that the RECIPIENT has, if possible, notified
the DISCLOSING PARTY promptly upon learning of the possibility that disclosure
could be required pursuant to any such law, regulation, or legal order and has,
to the extent practicable or permitted, given the DISCLOSING PARTY a reasonable
opportunity to contest or limit the scope of such required disclosure and has
cooperated with the DISCLOSING PARTY toward this end.

F. Term and Termination. The term of this AGREEMENT shall coincide with the term
of the last to expire or terminate of the IP AGREEMENTS. Termination of the IP
AGREEMENTS shall not, however, affect the rights and obligations contained
herein with respect to PROPRIETARY INFORMATION disclosed hereunder prior to
termination.

G. No Transfer or License of Intellectual Property. Except as expressly provided
herein, neither the execution and delivery of this AGREEMENT, nor the furnishing
of any PROPRIETARY INFORMATION, shall be construed as granting either expressly
or by implication, estoppel or otherwise, any ownership rights or rights by
license or otherwise under any invention, improvement, discovery or patent,
trade secret, know-how, work of authorship, software program, or other
intellectual property now or hereafter owned or under the control of a party
disclosing PROPRIETARY INFORMATION hereunder.

H. Transfer/Assignment. Except as expressly permitted in any IP AGREEMENT, this
AGREEMENT and the rights and obligations hereunder may not be transferred or
assigned by one party without the prior written approval of the other party
hereto.

I. U.S. Laws and Regulations. Except as expressly permitted in the IP
AGREEMENTS, the RECIPIENT shall not export, directly or indirectly, any
PROPRIETARY INFORMATION disclosed under this AGREEMENT to any country which the
U.S. Government at the time of export requires an export license or other
Government approval without first obtaining such license or approval. The
RECIPIENT shall first obtain the written consent of the DISCLOSING PARTY prior
to submitting any request for authority to export any such PROPRIETARY
INFORMATION.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

D-2



--------------------------------------------------------------------------------

J. Applicable Law. The law of the State of Illinois, U.S.A., except for its
choice of laws rules, shall govern this AGREEMENT.

K. No Formal Business Relationship. This AGREEMENT shall not be construed as a
teaming, joint venture or other such arrangement; rather, the parties hereto
expressly agree that this AGREEMENT is for the purpose of protecting PROPRIETARY
INFORMATION only.

L. No Obligation to Support; No Representation. PROPRIETARY INFORMATION provided
hereunder is provided “AS IS”, without any warranty of any kind, except as
expressly provided in the IP AGREEMENTS. Neither party nor their officers,
directors, employees, advisors or agents make any representation or warranty as
to the accuracy or completeness of any PROPRIETARY INFORMATION which may be
furnished hereunder, and none of such officers, directors, employees, advisors
or agents are authorized to make any such representation or warranty. Neither
party nor their officers, directors, employees, advisors or agents shall have
any liability to the RECIPIENT or any other person resulting from the use of the
PROPRIETARY INFORMATION, or any inaccuracy or incompleteness of the PROPRIETARY
INFORMATION.

M. Entire Agreement. This AGREEMENT contains the entire understanding between
the parties relative to the protection of PROPRIETARY INFORMATION and supersedes
all prior and collateral communication, reports, and understanding between the
parties in respect thereto. No change, modification, alteration, or addition to
any provision hereof shall be binding unless in writing and signed by authorized
representatives of both parties.

N. Binding Effect. This AGREEMENT shall be binding upon each party, its
affiliates, respective employees, agents, representative, successors, and
assigns.

O. Headings. Paragraph headings are included in this AGREEMENT for purposes of
information and ease of use only and shall not be used in interpreting its
terms.

AGREED AND ACCEPTED BY:

 

Motorola, Inc.       Iridium Satellite LLC

Typed

Name:

  

 

     

Typed

Name:

  

 

By:   

 

      By:   

 

Title:   

 

      Title:   

 

Date:   

 

      Date:   

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

D-3